.           . .              '                     .
                                                                                                                                                 ,,
                    OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                        ,P..Q;,;.B~d~~f:;~~~TC&ff.AT~";"_.AU.§.l!~ TEXAS 7871 I
                                  ..... .       .... .           l.-       . . ••.                     . -.     ...:QPnn_
                .       .   .               '                    .                                              ~-~




             OffHC!!Al          ~I!JJSHIJ\'l!ESS
             SirAYIE Of "fiEAAS if(d!Jl
                                                                ~ . 1 ~~~~
                                                                            ;· W! '"                                    ~
             O                     ~~~:1.1\ "~~~~ ~, ._   '     j          ~ Plffl£V BOWES
             IP'~Ii\'!AlTV f(Q)~ !;Yglo~(, ..,:-,:              02 1R       $ @@ 0 ~(6)6
    4/1/2015 P~HVA1~ I!Jl$)1E    (~;?.~ ~~ i\' .            ' ' 0006557458   APR06 2015
    TUBBS, FREDDY RAY           T~~:G't.tt>N~~~!~t¢8~61 ..~ MAILEDFROMZitVIJR~Si,'9J?3-01
    This is to advise that the Courf'bas~'disrrYissed without
                                                      Fr
                                                              written order the application
                                                             ·~.......~.    ··~,............... :t--l'!.,. -·

    for writ of habeas corpus.
                                                                  i't.,
                                                                        Abel Acosta, Clerk
                                                                    ~;1




                      1
                                                FREDDY RAY TUBBS
                                                CENTRAL UNIT- TDC # 1498927                                                                  ~\'
                    \(\                         ONE ·ciRCLE DRIVE
                                                SUGARLAND, TX 77478                                                         u TF   'l
                                                                                                                                    l
    ''                                                                                                                             !
                                                                                                                                   ·"!
.                                                                                                                                  1 ·(
t·.\38   774'38                       . · 1t1t11' t111111 ;,1111 111· i11 11•t;1t1"1' 111 1I; •11 1tl 11111· 11tl 1tl'              l ./\ 1\ ~
                                                                                                                                         "'--',
                                                                                                                                         .